DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 12/1/2020. Claims 1-2, 8-11, 16-17 and 22-27, 29, 31-33, 36-41, and 43-46 are pending in the application. Claims 3-6, 12-15, 18-21, 28, 30, 34-35 and 42 are cancelled. Claim 46 is new.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103

    PNG
    media_image1.png
    490
    747
    media_image1.png
    Greyscale

Claims 1-2, 8-9, 11, 16-17, 29, 39-41 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogburn US 2009/0301926 A1 previously cited.
With regards to claim 1, Ogburn (Figs. 6-10) discloses a tier sheet comprising: a deck having a support surface; a pair of opposed side walls 80 extending upward from the deck and a pair of opposed end walls 78 extending upward from the deck wherein the pair of opposed side walls and the pair of opposed end walls angle outward as they extend upward such than an identical tier sheet could be nested therebetween; a plurality of columns 70 extending downward to define lower recesses for receiving the upper ends of containers therein; a plurality of annular upper recesses (shown above) formed in the deck, each annular upper recess defined between an outer cylindrical wall and one of the plurality of columns, wherein the outer cylindrical walls extend downward from the deck; and a plurality of recessed channels connecting the plurality of annular upper recesses to one another.
Ogburn discloses the claimed invention (recessed channels and annular upper recesses) as stated above but it does not specifically disclose the recessed channels are shallower than the annular upper recesses. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the recessed channels are shallower than the annular upper recesses to modify the recesses to conform to and compliment the first containers that engages with the recesses since it was known in the art that doing so would be an obvious matter of design choice.
With regards to claim 2, Ogburn discloses the tier sheet is a single thermoformed sheet. (Para. 0040)
With regards to claim 8, Ogburn discloses the plurality of columns open downward to form the lower recesses. (Shown in Fig.7)
With regards to claim 9, Ogburn discloses the plurality of outer cylindrical walls extend downward from the deck, each of the plurality of outer cylindrical walls spaced outward of one of the plurality of columns 70.
With regards to claim 29, Ogburn discloses the side walls 80 are generally perpendicular to the end walls 78.
With regards to claim 39, Ogburn discloses in combination with a plurality of containers 10, each container having a neck portion and a body portion with a generally rectangular cross section, the body portion of each container supported on one of the plurality of columns and on portions of the support surface of the deck between the plurality of annular upper recesses.
With regards to claim 40, Ogburn discloses the plurality of annular upper recesses open upward.
With regards to claim 41, Ogburn discloses the plurality of columns 70 open downward to form the lower recesses.
With regards to claim 43, Ogburn discloses the pair of opposed side walls 80 and the pair of opposed end walls 78 extend upward relative to the support surface of the deck, wherein the support surface of the deck is contained on a single plane.
With regards to claim 44, Ogburn discloses the recessed channels are formed in the support surface of the deck.
With regards to claim 45, Ogburn discloses the plurality of columns 70 have uppermost surfaces coplanar with the support surface.

Claims 10-11, 16-17 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogburn US 2009/0301926 A1 previously cited in view of Prince et al. US 2014/0197064 A1.
With regards to claim 10, Ogburn discloses an annular wall connecting each outer cylindrical wall to the respective column but it does not specifically disclose the annular wall is tapered.
However, Prince (Figs. 6-7) teaches that it was known in the art to have a tier sheet for holding and stacking a plurality of containers having a tapered annular wall connecting each outer cylindrical wall 206 to the respective column 208.
The inventions of Ogburn and Prince are both drawn to the field of containers that are capable of holding items such as bottles or jugs in a stacked configuration. Each include a tray having an annular wall connecting each outer cylindrical wall to the respective column. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall in Ogburn by providing a tapered annular wall as taught by Prince for the purposes of accommodating and conforming to certain types of containers to be held in the tier sheet (tray).
 With regards to claim 11, Ogburn discloses the outer cylindrical walls extend downward from the deck further than the plurality of columns. (Shown in Figs. 9 and 10)
With regards to claim 16, Ogburn discloses in combination with a plurality of containers 10 stacked therebelow, each container having a neck portion and a cap, the neck portion and cap of each container received in one of the plurality of columns 70.
With regards to claim 17, Ogburn discloses the plurality of containers 10 are stacked in multiple layers with the tier sheet and one of a plurality of identical tier sheets between each layer.
With regards to claim 31, Prince (Figs. 6-7) further teaches the tapered annular walls each contact one of the plurality of containers.
With regards to claim 32, Ogburn discloses each of the plurality of containers 10 is supported on the support surface of the deck.
With regards to claim 33, Prince (Figs. 6-7) further teaches each of the plurality of containers includes a tapering body portion tapering up to the neck .

Claims 22-27 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogburn US 2009/0301926 A1 previously cited in view of Prince et al. US 2014/0197064 A1.
With regards to claim 22, Ogburn discloses a tier sheet 60 and plurality of first containers 10 in combination, the tier sheet comprising: a deck having a support surface; a pair of opposed side walls 80 extending upward from the deck and a pair of opposed end walls 78 extending upward from the deck; a plurality of cylindrical columns 70 extending downward from the support surface of the deck to define lower recesses for receiving the upper ends of containers therebelow; a plurality of annular upper recesses (shown above) formed in the deck, each annular upper recess defined between an outer cylindrical wall and one of the plurality of cylindrical columns, an annular wall connecting a lower end of each outer cylindrical wall to a lower end of the respective cylindrical column, wherein the outer cylindrical walls extend downward below the side walls; a plurality of outer recesses formed in the deck adjacent the side walls, wherein the plurality of outer recesses are between the side walls and the plurality of outer cylindrical walls; and a plurality of recessed channels (shown above) connecting the plurality of upper recesses to one another, wherein the recessed channels are shallower than the upper recesses; wherein the plurality of first containers each have a generally rectangular cross-section body portion and a neck portion, 
Ogburn discloses an annular wall connecting each outer cylindrical wall to the respective column but it does not specifically disclose the annular wall is tapered.
However, Prince (Figs. 6-7) teaches that it was known in the art to have a tier sheet for holding and stacking a plurality of containers having a tapered annular wall connecting each outer cylindrical wall 206 to the respective column 208.
The inventions of Ogburn and Prince are both drawn to the field of containers that are capable of holding items such as bottles or jugs in a stacked configuration. Each include a tray having an annular wall connecting each outer cylindrical wall to the respective column. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall in Ogburn by providing a tapered annular wall as taught by Prince for the purposes of accommodating and conforming to certain types of containers to be held in the tier sheet (tray).
Ogburn discloses a plurality of first containers having a body portion and a neck portion but it does not specifically recite the plurality of first containers each have a generally rectangular cross-section body portion.
However, Prince teaches it was known in the art to have a plurality of containers 300 have generally rectangular cross-section body portion. (Para. 0004 and Fig. 9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first containers in Ogburn by providing a generally rectangular cross-section body portion as taught by Prince for the purposes of providing an alternative shape to the containers.
	With regards to claim 23, Prince (Figs. 5-7) further teaches in combination with a plurality of second containers 300 stacked therebelow, each second container having a generally rectangular cross-section body portion, a neck portion and a cap, the neck portion and cap of each second container received in one of the plurality of columns.
	With regards to claim 24, Ogburn and Prince teaches the plurality of first containers (10 Ogburn/Prince 300) and the plurality of second containers (10 Ogburn/Prince 300) are stacked in multiple layers with the tier sheet and one of a plurality of identical tier sheets between each layer.
	With regards to claim 25, Ogburn discloses outer recesses above the deck adjacent the side walls between the side walls and the plurality of outer 
	To modify outer recesses with a triangular shape as claimed would entail a mere change in shape of the recess and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
	With regards to claim 26, Ogburn discloses the side walls 80 are generally perpendicular to the end walls 78.
	With regards to claim 27, Ogburn discloses the side walls 80 and end walls 78 angle outward as they extend upward from the deck, such that the identical tier sheets could be nested therein when empty.
With regards to claim 46, Ogburn discloses the body portion of each of the plurality of first containers is supported on portions of the support surface of the deck that are between the plurality of annular upper recesses.

Claims 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogburn US 2009/0301926 A1 previously cited in view of Prince et al. US 2014/0197064 A1.
With regards to claim 36, a tier sheet comprising: a deck having a support surface; a pair of opposed side walls 80 extending upward from the deck and a pair of opposed end walls 78 extending upward from the deck, wherein the side walls and end walls angle outward as they extend upward from the deck, such that an identical tier sheet could be nested therein when empty; a plurality of columns 70 extending downward to define lower recesses for receiving the upper ends of containers; and a plurality of upper recesses (shown above) formed in the deck, each upper recess defined between an outer wall and one of the plurality of columns, wherein the outer walls extend downward from the deck below the side walls to a lowermost surface of the tier sheet, a wall connecting each outer wall to the respective column 70.
Ogburn discloses a wall connecting each outer wall to the respective column but it does not specifically disclose the wall is tapered.
However, Prince (Figs. 6-7) teaches that it was known in the art to have a tier sheet for holding and stacking a plurality of containers having a tapered wall connecting each outer wall 206 to the respective column 208.

With regards to claim 37, treated as in claim 22 above.
With regards to claim 38, treated as in claim 23 above.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. The Applicant argues that it would not be obvious to modify the recessed channels to be shallower than the annular upper recesses, the Examiner respectfully disagrees. It would be obvious to modify the recesses to conform to and compliment the first containers that engages with the recesses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736